Exhibit 10.2
 

 
DEBTOR NAME AND ADDRESS
MACC PEI LIQUIDATING TRUST
24040 CAMINO DEL AVION #A307
MONARCH BEACH, CA 92629
 
 
 
Type: o individual o partnership   ocorporation  o   TRUST   
State of organization/registration (if applicable):      DE    
oIf checked, refer to addendum for additional Debtors and signatures.
 
SECURED PARTY NAME AND ADDRESS
 
FARMERS & MERCHANTS SAVINGS BANK
200 1ST ST SW
CEDAR RAPIDS, IA 52404
 

COMMERCIAL SECURITY AGREEMENT
The date of this Commercial Security Agreement (Agreement) is 11-07-2011 .
 
SECURED DEBTS.  This Agreement will secure all sums advanced by Secured Party
under the terms of this Agreement and the payment and performance of the
following described Secured Debts that (check one)  Debtor  (Borrower) owes to
Secured Party:

 
oSpecific Debts.  The following debts and all extensions, renewals,
refinancings, modifications, and replacements (describe):

 
 
xAll Debts.  All present and future debts, even if this Agreement is not
referenced, the debts are also secured by other collateral, or the future debt
is unrelated to or of a different type than the current debt.  Nothing in this
Agreement is a commitment to make future loans or advances.

 
SECURITY INTEREST.  To secure the payment and performance of the Secured Debts,
Debtor gives Secured Party a security interest in all of the Property described
in this Agreement that Debtor owns or has sufficient rights in which to transfer
an interest, now or in the future, whatever the Property is or will be located,
and all proceeds and products of the Property.  “Property” includes all parts,
accessories, repairs, replacements, improvements, and accessions to the
Property, any original evidence of title or ownership, and all obligations that
support the payment of performance of the Property.  “Proceeds” includes
anything acquired upon the sale, lease, license, exchange, or other disposition
of the Property; any rights and claims arising from the Property; and any
collections and distributions on account of the Property.  This Agreement
remains in effect until terminated in writing, even if the Secured Debts are
paid and Secured Party is no longer obligated to advance funds to Debtor or
Borrower.
PROPERTY DESCRIPTION.  The Property is described as follows:
  x
Accounts and Other Rights to Payment:  All rights to payment, whether or not
earned by performance, including, but not limited to, payment for property or
services sold, leased, rented, licensed, or assigned.  This includes any rights
and interests (including all liens) which Debtor may have by law or agreement
against any account debtor or obligor of Debtor.

  x
Inventory:  All inventory held for ultimate sale or lease, or which has been or
will be supplied under contracts of service, or which are raw materials, work in
process, or materials used or consumed in Debtor’s business.

  x
Equipment:  All equipment including, but not limited to, machinery, vehicles,
furniture, fixtures, manufacturing equipment, farm machinery and equipment, shop
equipment, office and record keeping equipment, parts, and tools.  The Property
includes any equipment described in a list or schedule Debtor gives to Secured
Party, but such a list is not necessary to create a valid security interest in
all of Debtor’s equipment.

  x
Instruments and Chattel Paper:  All instruments, including negotiable
instruments and promissory notes and any other writings or records that evidence
the right to payment of a monetary obligation, and tangible and electronic
chattel paper.

  x
General Intangibles:  All general intangibles including, but not limited to, tax
refunds, patents and applications for patents, copyrights, trademarks, trade
secrets, goodwill, trade names, customer lists, permits and franchises, payment
intangibles, computer programs and all supporting information provided in
connection with a transaction relating to computer programs, and the right to
use Debtor’s name.

  x
Documents:  All documents of title including, but not limited to, bills of
lading, dock warrants and receipts, and warehouse receipts.

  x
Farm Products and Supplies:  All farm products including but not limited to, all
poultry and livestock and their young, along with their produce, products, and
replacements; all crops, annual or perennial, and all products of the crops; and
all feed, seed, fertilizer, medicines, and other supplies used or produced in
Debtor’s farming operations.

  x
Government Payments and Programs:  All payments, accounts, general intangibles,
and benefits including, but not limited to, payments in kind, deficiency
payments, letters of entitlement, warehouse receipts, storage payments,
emergency assistance and diversion payments, production flexibility contracts,
and conservation reserve payments under any preexisting, current, or future
federal or state government program.      

x
Investment Property:  All investment property including, but not limited to,
certificated securities, securities entitlements, securities accounts, commodity
contracts, commodity accounts, and financial assets.

 
 
 
Page 1

 
 

--------------------------------------------------------------------------------

 




  x
Deposit Accounts:  All deposit accounts including, but not limited to, demand,
time, savings, passbook, and similar accounts.

  x
Specific Property Description:  The Property includes, but is not limited by,
the following (if required, provide real estate description):



SEE ATTACHED STOCK ASSIGNMENTS & PROMISSORY NOTE ASSIGNMENTS






USE OF PROPERTY.  The Property will be used for o personal   obusiness  
oagricultural    o purposes.


SIGNATURES.  Debtor agrees to the terms on pages 1 and 2 of this Agreement and
acknowledges receipt of a copy of this Agreement.
DEBTOR
 
SECURED PARTY
MACC PEI LIQUIDATING TRUST
FARMERS & MERCHANTS SAVINGS BANK
 
/s/ Kevin J. Gadawski, President   /s/ Randy W. Johnson NL Strategies, Inc.,
Managing Trustee  
RANDY W JOHNSON
   
SENIOR VICE PRESIDENT
           

 

  GENERAL PROVISIONS.  Each Debtor’s obligations under this Agreement are
independent of the obligations of any other Debtor.  Secured Party may sue each
Debtor individually or together with any other Debtor.  Secured Party may
release any part of the Property and Debtor will remain obligated under this
Agreement.  The duties and benefits of this Agreement will bind the successors
and assigns of Debtor and Secured Party.  No modification of this Agreement is
effective unless made in writing and signed by Debtor and Secured
Party.  Whenever used, the plural includes the singular and the singular
includes the plural.  Time is of the essence.
APPLICABLE LAW.  This Agreement is governed by the laws of the state in which
Secured Party is located.  In the event of a dispute, the exclusive forum,
venue, and place of jurisdiction will be the state in which Secured Party is
located unless otherwise required by law.  If any provision of this Agreement is
unenforceable by law, the unenforceable provision will be severed and the
remaining provisions will still be enforceable.
NAME AND LOCATION.  Debtor’s name indicated on page 1 is Debtor’s exact legal
name.  If Debtor is an individual, Debtor’s address is Debtor’s principal
residence.  If Debtor is not an individual, Debtor’s address is the location of
Debtor’s chief executive offices or sole place of business.  If Debtor is an
entity organized and registered under state law, Debtor has provided Debtor’s
state of registration on page 1.  Debtor will provide verification of
registration and location upon Secured Party’s request.  Debtor will provide
Secured Party with at least 30 days’ notice prior to any change in Debtor’s
name, address, or state or organization or registration.
WARRANTIES AND REPRESENTATIONS.  Debtor has the right, authority, and power to
enter into this Agreement.  The execution and delivery of this Agreement will
not violate any agreement governing Debtor or
 
Debtor’s property, or to which Debtor is a party.  Debtor makes the following
warranties and representations which continue as long as this Agreement is in
effect:
    (1)   Debtor is duty organized and validly existing in  all jurisdictions
     in which Debtor does business;
    (2)    the execution and performance of the terms of this Agreement have
     been duly authorized, have received all necessary governmental
     approval, and will not violate any provision of law or order
    (3)    other than previously disclosed to Secured Party, Debtor has not
     changed Debtor’s name or principal place of business within the last
             10 years and has not used any other trade or fictitious name; and
    (4)    Debtor does not and will not sue any other name without
     Secured Party’s prior written consent.
Debtor owns all of the Property, and Secured Party’s claim to the Property is
ahead of the claims of any other creditor, except as otherwise agreed and
disclosed to Secured Party prior to any advance on the Secured Debtors.  The
Property has not been used for any purpose that would violate any laws or
subject the Property to forfeiture or seizure.
DUTIES TOWARD PROPERTY.  Debtor will protect the Property and Secured Party’s
interest against any competing claim.  Except as otherwise agreed, Debtor will
keep the Property in Debtor’s possession at the address indicated on page 1 of
this Agreement.  Debtor will keep the Property in good repair and use the
Property only for purposes specified on page 1.  Debtor will not use the
Property violation of any law and will pay all taxes and assessments levied or
assessed against the Property.  Secured Party has the right of reasonable access
to inspect the Property, including the right to require Debtor to assemble and
make the Property available to Secured Party.  Debtor will immediately notify
Secured Party of any loss or damage to the Property.  Debtor will prepare and
keep books, records, and accounts about the Property and
                         

 
 
Page 2
 
 
 

--------------------------------------------------------------------------------

 
 
 

  Debtor’s business, to which Debtor will allow Secured Party reasonable access.
Debtor will not sell, offer to sell, license, lease, or otherwise transfer or
encumber the Property without Secured Party’s prior written consent.  Any
disposition of the Property will violate Secured Party’s rights, unless the
Property is inventory sold in the ordinary course of business at fair market
value.  If the Property includes chattel paper or instruments, either as
original collateral or as proceeds of the Property.  Debtor will record Secured
Party’s interest on the face of the chattel paper or instruments.
If the Property includes accounts, Debtor will not settle any account for less
than the full value, dispose of the accounts by assignment, or make any material
change in the terms of any account without Secured Party’s prior written
consent.  Debtor will collect all accounts in the ordinary course of business,
unless otherwise required by Secured Party.  Debtor will keep the proceeds of
the accounts, and any goods returned to Debtor, in trust for Secured Party and
will not commingle the proceeds or returned goods with any of Debtor’s other
property.  Secured Party has the right to require Debtor to pay Secured Party
the full price on any returned items.  Secured Party may require account debtors
to make payments under the accounts directly to Secured Party.  Debtor will
deliver the accounts to Secured Party at Secured Party’s request.  Debtor will
give Secured Party all statements, reports, certificates, lists of account
debtors (showing names, addresses, and amounts owing), invoices applicable to
each account, and any other data pertaining to the accounts as Secured Party
requests.
If the Property includes farm products, Debtor will provide Secured Party with a
list of the buyers, commission merchants, and selling agents to or through whom
Debtor may sell the farm products.  Secured Party may notify additional parties
regarding Secured Party’s interest in Debtor’s farm products if Secured Party
provides Debtor with the name and address of the additional party any time prior
to such notification.  Debtor agrees to plant, cultivate, and harvest crops in
due season.  Debtor will not use any loan proceeds for a purpose that will
contribute to excessive erosion of highly erodible land or to the conversion of
wetlands to produce an agricultural commodity, as explained by federal law.
If Debtor pledges the Property to Secured Party (delivers the Property into the
possession or control of Secured Party or a designated third party), Debtor
will, upon receipt, deliver any proceeds and products of the Property to Secured
Party.  Debtor will provide Secured Party with any notices, documents, financial
statements, reports, and other information relating to the Property Debtor
receives as the owner of the Property.
PERFECTION OF SECURITY INTEREST.  Debtor authorizes Secured Party to file a
financing statement covering the Property.  Debtor will comply with, facilitate,
and otherwise assist Secured Party in connection with obtaining possession or
control over the Property for purposes of perfecting Secured Party’s interest
under the Uniform Commercial Code
INSURANCE.  Debtor agrees to keep the Property insured against the risks
reasonably associated with the Property until the Property is released from this
Agreement.  Debtor
  will maintain this insurance in the amounts Secured Party requires.  Debtor
may choose the insurance company, subject to Secured Party’s approval, which
will not be unreasonably withheld.  Debtor will have the insurance provider name
Secured Party as loss payee on the insurance policy.  Debtor will give Secured
Party and the insurance provider immediate notice of any loss.  Secured Party
may apply the insurance proceeds toward the Secured Debts.  Secured Party may
require additional security as a condition of permitting any insurance proceeds
to be used to repair or replace the Property.  If Secured Party acquires the
Property in damaged condition, Debtor’s rights to any insurance policies and
proceeds will pass to Secured Party to the extent of the Secured Debts.  Debtor
will immediately notify Secured Party of the cancellation or termination of
insurance.  If Debtor fails to keep the Property insured, or fails to provide
Secured Party with proof of insurance, Secured Party may obtain insurance to
protect Secured Party’s interest in the Property.  The insurance may include
coverages not originally required of Debtor, may be written by a company other
than one Debtor would choose, and may be written at a higher rate than Debtor
could obtain if Debtor purchased the insurance.
AUTHORITY TO PERFORM.  Debtor authorizes Secured Party to do anything Secured
Party deems reasonably necessary to protect the Property and Secured Party’s
interest in the Property.  If Debtor fails to perform any of Debtor’s duties
under this Agreement, Secured Party is authorized, without notice to Debtor, to
perform the duties or cause them to be performed.  These authorizations include,
but are not limited to, permission to pay for the repair, maintenance, and
preservation of the Property and take any action to realize the value of the
Property.  Secured Party’s authority to perform for Debtor does not create an
obligation to perform, and Secured Party’s failure to perform will not preclude
Secured Party from exercising any other rights under the law or this Agreement.
If Secured Party performs for Debtor, Secured Party will use reasonable
care.  Reasonable care will not include any steps necessary to preserve rights
against prior parties or any duty to take action in connection with the
management of the Property.
If Secured Party comes into possession of the Property, Secured Party will
preserve and protect the Property to the extent required by law.  Secured
Party’s duty of care with respect to the Property will be satisfied if Secured
Party exercise reasonable care in the safekeeping of the Property or in the
selection of a third party in possession of the Property.
Secured Party may enforce the obligations of an account debtor or other person
obligated on the Property.  Secured Party may exercise Debtor’s rights with
respect to the account debtor’s or other person’s obligations to make payment or
otherwise render performance to Debtor, and enforce any security interest that
secures such obligations.
PURCHASE MONEY SECURITY INTEREST.  If the Property includes items purchased with
the Secured Debts, will remain subject to Secured Party’s security interest
until the Secured Debts are paid in full.  Payments on any non-purchase money
loan also secured by this Agreement will not be applied to the purchase money
loan.  Payments on

                         

 
 
 
Page 3

 
 
 

--------------------------------------------------------------------------------

 
 
 

  the purchase money loan will be applied first to the non-purchase money
portion of the loan, if any, and then to the purchase money portion in the order
in which the purchase money Property was acquired.  If the purchase money
Property was acquired at the same time, payments will be applied in the order
Secured Party selects.  No security interest will be terminated by application
of this formula.
DEFAULT.  Debtor will be in default if:
    (1)   Debtor (or Borrower, if not the same) fails to make a payment in full
when due;
    (2)   Debtor fails to perform any condition or keep any covenant on this or
any debt or agreement Debtor has with Secured Party;
    (3)  A default occurs under the terms of any instrument or agreement
evidencing or pertaining to the Secured Debts;
    (4)   Anything else happens that either causes Secured Party to reasonably
believe that Secured Party to reasonably believe that Secured Party will have
difficulty in collecting the Secured Debts or significantly impairs the value of
the Property.
 REMEDIES.  After Debtor defaults, and after Secured Party gives any legally
required notice and opportunity to cure the default, Secured Party may at
Secured Party’s option do any one or more of the following:
    (1)   Make all or any part of the Secured Debts immediately due and accrue
interest at the highest post-maturity interest rate;
    (2)  Require Debtor to gather the Property and make it available to Secured
Party in a reasonable fashion;
    (3)   Enter upon Debtor’s premises and take possession of all or any part of
Debtor’s property to protect Secured Party’s interest, all without payment or
compensation to Debtor;
    (4)   Use any remedy allowed by state or federal law, or provided in any
agreement evidencing or pertaining to the Secured Debts.
If Secured Party repossesses the Property or enforces the obligations of an
account debtor, Secured Party may keep or dispose of the Property as provided by
law.  Secured Party will apply the proceeds of any collection or disposition
first to Secured Party’s expenses of enforcement, which includes reasonable
attorneys’ fees and legal expenses to the extent not prohibited by law, and then
to the Secured Debts.  Debtor (or Borrower, if not the same) will be liable for
the deficiency, if any.
By choosing any one or more of these remedies.  Secured Party does not give up
the right to use any other remedy. Secured Party does not waive a default by not
using a remedy.
WAIVER.  Debtor waives all claims for damages caused by Secured Party’s acts or
omissions where Secured Party acts in good faith.
NOTICE AND ADDITIONAL DOCUMENTS.  Where notice is required.  Debtor agrees that
10 days prior written notice will be reasonable notice to Debtor under the
Uniform Commercial Code.  Notice to one party is notice to all parties.  Debtor
agrees to sign, deliver, and file any additional documents and certifications
Secured Party considers necessary to perfect, continue, or preserve Debtor’s
obligations under this Agreement and to confirm Secured Party’s lieu status on
the Property.

 
  Debtor’s obligations under this Agreement and to confirm Secured Party’s lieu
status on the Property.
 

 
 
Page 4